      Case 3:16-cr-01896-DMS Document 65 Filed 11/05/18 PageID.162 Page 1 of 2



   ADAM L. BRAVERMAN
 1 United States Attorney

 2 MATTHEW J. SUTTON
   Assistant U.S. Attorney
 3 Illinois State Bar No. 6307129
   880 Front Street, Room 6293
 4
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8941
   Facsimile: (619) 546-0631
 6 Matthew.Sutton@usdoj.gov

 7
     Attorneys for the United States
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,                    Case No.: 16-cr-01896-DMS
12                                                        17-cr-03687-DMS
           v.
13                                              JOINT MOTION TO CONTINUE
     DAMASO LOPEZ-SERRANO (1),                  STATUS HEARING REGARDING
14                                              SENTENCING
15     Defendant.

16         The parties hereby file a joint motion requesting that the status hearing regarding

17 sentencing in this matter presently scheduled before the Honorable Dana M. Sabraw for

18 November 8, 2018, at 10:30 a.m., be continued to March 8, 2019, at 10:30 a.m. Assistant

19 United States Attorney Matthew Sutton contacted defense counsel who agreed to continue

20 this hearing. The parties further agree that the time between the filing of this joint motion

21 until March 8, 2019, is excludable under the Speedy Trial Act under 18 U.S.C. Section

22 3161(h)(1)(G).

23
           DATED: November 5, 2018                      Respectfully submitted,
24
                                                        ADAM L. BRAVERMAN
25                                                      United States Attorney

26         /s/ Matthew J. Lombard                       /s/Matthew J. Sutton
           Counsel for Damaso Lopez-Serrano             Assistant United States Attorney
27

28
      Case 3:16-cr-01896-DMS Document 65 Filed 11/05/18 PageID.163 Page 2 of 2



 1
                              UNITED STATES DISTRICT COURT
 2
                         SOUTHERN DISTRICT OF CALIFORNIA
 3

 4 UNITED STATES OF AMERICA,
                                                Case No.: 16-cr-01896-DMS
 5               Plaintiff,
                                                          17-cr-03687-DMS
           v.
 6
                                                CERTIFICATE OF SERVICE
 7 DAMASO LOPEZ-SERRANO (1),

 8    Defendant.

 9
     IT IS HEREBY CERTIFIED THAT:
10

11         I, Matthew J. Sutton, am a citizen of the United States and am at least eighteen

12 years of age. My business address is 880 Front Street, Room 6293, San Diego, California

13 92101-8893.

14         I am not a party to the above-entitled action. I have caused service of this JOINT

15 MOTION TO CONTINUE STATUS HEARING REGARDING SENTENCING on the

16 following parties by electronically filing the foregoing with the Clerk of the District Court

17 using its ECF System, which electronically notifies them.

18         Matthew J. Lombard and Michael Littman
19
           I declare under penalty of perjury that the foregoing is true and correct.
20

21         Executed on November 5, 2018.

22                                                       s/Matthew J. Sutton
                                                         MATTHEW J. SUTTON
23

24

25

26

27

28
                                                2
